TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 15, 2020



                                      NO. 03-19-00737-CR


                                   Bruce Hicks, Jr., Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 7TH DISTRICT COURT OF SMITH COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.